                                     Case 8:17-bk-12213-CB     Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27            Desc
                                                                Main Document     Page 1 of 7



                                       1   RODGER M. LANDAU (SBN 151456)
                                           rlandau@lgbfirm.com
                                       2   LANDAU GOTTFRIED & BERGER LLP
                                           1880 Century Park East, Suite 1101
                                       3   Los Angeles, California 90067
                                           Telephone: (310) 557-0050
                                       4   Facsimile: (310) 557-0056

                                       5   Attorneys for Howard B. Grobstein,
                                           Liquidating Trustee
                                       6

                                       7

                                       8                          UNITED STATES BANKRUPTCY COURT

                                       9             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                      10

                                      11   In re                                        Case No. 8:17-bk-12213-CB
& B ERGER LLP




                                      12   SOLID LANDINGS BEHAVIORAL                    Jointly Administered With Case No. 8:17-bk-
           LOS ANGELES, CALIFORNIA




                                           HEALTH, INC., et al.,                        12218; Case No. 8:17-bk-12221; Case No. 8:17-bk-
              ATTORNEYS AT LAW




                                      13                                                12222; Case No. 8:17-bk-12223
  GOTTFRIE D




                                                            Debtors and
                                      14                    Debtors-In-Possession.      Chapter 11
L ANDAU




                                      15                                                FIFTH POST-CONFIRMATION STATUS
                                                                                        REPORT
                                      16
                                              Affects Cedar Creek Recovery, Inc. Only   Hearing Date and Time:
                                      17      Affects EMS Toxicology Only               Date: January 29, 2020
                                              Affects Silver Rock Recovery Only         Time: 10:00 a.m.
                                      18      Affects Solid Landings Behavioral         Place: 411 West Fourth Street
                                                                                               Courtroom 5D
                                      19   Health, Inc. Only                                   Santa Ana, CA 92701
                                              Affects Sure Haven, Inc. Only
                                      20      Affects All Debtors

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                     Case 8:17-bk-12213-CB       Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27                Desc
                                                                  Main Document     Page 2 of 7



                                       1 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                       2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND POST-EFFECTIVE

                                       3 DATE NOTICE PARTIES:

                                       4          Howard B. Grobstein (the “Liquidating Trustee”), the Liquidating Trustee for the

                                       5 Liquidating Trust of Solid Landings Behavioral Health, Inc., et al., hereby submits this post-

                                       6 confirmation status report.

                                       7          On March 22, 2018, the Court entered an order confirming the Joint Plan of Liquidation of

                                       8 Solid Landings Behavioral Health, Inc., and Its Affiliated Debtors, and the Joint Committee of

                                       9 Creditors Holding Unsecured Claims in Solid Landings Behavioral Health, Inc., EMS Toxicology,

                                      10 and Sure Haven, Inc., Dated November 1, 2017 (the “Plan”) [Docket No. 401]. As such, pursuant

                                      11 to the Plan, the “Effective Date” of the Plan was April 9, 2018. On that date, the Liquidating
& B ERGER LLP




                                      12 Trustee was appointed to administer the Liquidating Trust.
           LOS ANGELES, CALIFORNIA
              ATTORNEYS AT LAW




                                      13          I.     Payment of Administrative and Priority Claims
  GOTTFRIE D




                                      14          Following the Effective Date, the Trustee made distributions to all holders of allowed
L ANDAU




                                      15 priority claims and priority tax claims. There remains approximately $119,000 in cash on hand.

                                      16          Pursuant to the Plan, the Administrative Claims Bar Date was 30 days following the

                                      17 Effective Date. With the exception of professionals (discussed below), no entity filed an

                                      18 administrative claim by that deadline.

                                      19          II.    Pre-Effective Date Professional Fee Claims

                                      20          On May 2, 2018, the Court held a hearing on the pre-Effective Date professional fee claims

                                      21 of the Levene Neale Bender Yoo & Brill, L.L.P. (Debtors’ counsel), Landau Gottfried & Berger

                                      22 LLP (Committee’s counsel); GGG Partners, LLC (Debtors’ CRO); and Lewis Brisbois Bisgaard &

                                      23 Smith LLP (Debtors’ special counsel). All applications were granted in full and have been paid as

                                      24 provided in the Court’s orders.

                                      25          III.   The Contempt Motion Against the Former Shareholders and their Counsel

                                      26          On August 30, 2017, Steve Fennelly and Elizabeth Perry (the “Former Shareholders”) filed

                                      27 a Complaint against, inter alia, Gerik Degner, Alpine Pacific Capital, LLC (“Alpine”), and the

                                      28 Morgan Lewis law firm in the Superior Court of the State of California, County of Orange, case no.
                                                                                        1
                                     Case 8:17-bk-12213-CB            Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27                          Desc
                                                                       Main Document     Page 3 of 7



                                       1 30-2017-00900877-CU (“State Court Action”). The Liquidating Trustee informed the Former

                                       2 Shareholders that a substantial portion of the claims in the State Court Action belong to the

                                       3 Debtors’ estate, and requested that the Former Shareholders amend and/or withdraw the Complaint.

                                       4 Counsel for the Former Shareholders agreed to amend the Complaint, and the State Court Action

                                       5 was put on hold. Subsequently, the Liquidating Trustee and the Former Shareholders agreed, in

                                       6 principal, to a deal pursuant to which the Liquidating Trustee agreed to sell the Liquidating

                                       7 Trust/estate’s claims (other than avoidance actions) to the Former Shareholders in exchange for a

                                       8 percentage of any recoveries. The agreement was not consummated, and the Liquidating Trustee

                                       9 informed the Former Shareholders that any further pursuit of the State Court Action is a violation of

                                      10 the automatic stay and the orders of this Court.
& B ERGER LLP




                                      11           On January 29, 2019, the Liquidating Trustee filed a motion for issuance of an order to
           LOS ANGELES, CALIFORNIA




                                      12 show cause re contempt against the Former Shareholders and their counsel in the State Court
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 Action, Herr Pedersen & Berglund LLP (the “Herr Firm”) [Docket No. 506]. On April 24, 2019,

                                      14 the Court held a hearing on the Liquidating Trustee’s motion.
L ANDAU




                                      15           Following that hearing, the Court entered an order granting the Liquidating Trustee’s

                                      16 motion [Docket No. 519] and an order to show cause (the “OSC”) [Docket No. 520] re contempt

                                      17 against the Former Shareholders and the Herr Firm. Among other things, the OSC required the

                                      18 Former Shareholders and the Herr Firm to dismiss the State Court Action. The Liquidating Trustee

                                      19 understands that the Former Shareholders dismissed the State Court Action (it is unclear whether

                                      20 the dismissal was “with prejudice” or “without prejudice”). Following issuance of the OSC, the

                                      21 Liquidating Trustee agreed to seek multiple continuances of the hearing on the OSC (subject, of

                                      22 course, to this Court’s approval) and to postpone seeking damages against the Former Shareholders,

                                      23 in exchange for the Former Shareholders’ assistance in the Liquidating Trustee’s pursuit of

                                      24 litigation on behalf of the Liquidating Trust.1

                                      25           On December 2, 2019, the Liquidating Trustee entered into a stipulation with the Former

                                      26

                                      27   1
                                             The Former Shareholders also have agreed not to file any lawsuit (based on any cause of action whatsoever) against
                                           the defendants in the State Court Action without seeking express authorization from the Liquidating Trustee.
                                      28
                                                                                                    2
                                     Case 8:17-bk-12213-CB        Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27                  Desc
                                                                   Main Document     Page 4 of 7



                                       1 Shareholders pursuant to which the Liquidating Trustee agreed to seek discharge of the OSC in

                                       2 exchange for the Former Shareholders' agreement to continue to provide information necessary for

                                       3 the Liquidating Trustee's pursuit of actions on behalf of the Liquidating Trust. [Docket No. 568.]

                                       4 On December 3, 2019, the Court entered an order approving the stipulation and discharging the

                                       5 OSC.

                                       6          IV.    Potential Insider Litigation

                                       7          One of the assets of the Debtors’ estate is potential litigation claims against the Debtors’

                                       8 former insiders, Alpine and Mr. Degner. The Liquidating Trustee and Alpine/Mr. Degner have

                                       9 entered into a tolling agreement (which expires on January 31, 2020) to provide the parties with an

                                      10 opportunity to resolve this potential litigation consensually and prior to the Liquidating Trustee’s
& B ERGER LLP




                                      11 commencement of litigation. Although the parties attended a pre-litigation mediation before the
           LOS ANGELES, CALIFORNIA




                                      12 Honorable Randall J. Newsome (Ret.) of JAMS in Los Angeles on November 13, 2019, and
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 continued to discuss settlement thereafter, the parties have been unable to reach a settlement to date.

                                      14          In connection with the pursuit of the aforementioned claims against Alpine/Mr. Degner, the
L ANDAU




                                      15 Liquidating Trustee has retained Landau Gottfried & Berger LLP as special litigation counsel on a

                                      16 contingency fee basis. On October 22, 2019, the Court entered an order approving the Liquidating

                                      17 Trustee's retention of Landau Gottfried & Berger LLP as special litigation counsel pursuant to the

                                      18 contingency fee arrangement described in the Liquidating Trustee's motion. [Docket No. 566.]

                                      19          V.     Avoidance Actions

                                      20          On May 31, 2019, the Liquidating Trustee filed nine adversary proceedings against nine

                                      21 separate defendants in this Court, seeking avoidance and recovery of hundreds of thousands of

                                      22 dollars in pre-petition preferential transfers made by the Debtors. The Liquidating Trustee has

                                      23 resolved all but one of those adversary proceedings.

                                      24 / / /

                                      25 / / /

                                      26 / / /

                                      27

                                      28
                                                                                             3
                                     Case 8:17-bk-12213-CB       Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27               Desc
                                                                  Main Document     Page 5 of 7



                                       1         VI.     Conclusion

                                       2         Based on the foregoing, the Liquidating Trustee respectfully requests that the Court

                                       3 continue the post-confirmation status conference in this case for approximately 120 days. The

                                       4 Liquidating Trustee expects to seek a final decree closing these Chapter 11 cases prior to such

                                       5 continued status conference.

                                       6

                                       7 Dated: January 21, 2020                       LANDAU GOTTFRIED & BERGER LLP

                                       8
                                                                                          By: /s/ Rodger M. Landau
                                       9
                                                                                             RODGER M. LANDAU
                                      10                                                     Attorneys for Howard B. Grobstein,
                                                                                             Liquidating Trustee
& B ERGER LLP




                                      11
           LOS ANGELES, CALIFORNIA




                                      12
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13

                                      14
L ANDAU




                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                           4
        Case 8:17-bk-12213-CB                     Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27                                      Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU GOTTFRIED & BERGER LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Fifth Post-Confirmation Status Report will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Catherine E. Bauer                                   Susan Goodman                            Travis Easton
United States Bankruptcy Court                                 Mesch Clark Rothschild                   Easton & Easton
Central District of California                                 259 North Meyer Avenue                   750 Town Center Dr. Ste 1850
Ronald Reagan Federal Building and Courthouse                  Tucson, AZ 85701                         Costa Mesa, CA 92626
411 West Fourth Street, Suite 5165
Courtroom 5D
Santa Ana, CA 92701-4593

Levene, Neale Bender Rankin & Brill LLP
10250 Constellation Blvd Ste 1700
Los Angeles, CA 90067



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)______I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 January 21, 2020                            Anastasia Vedrova                    /s/ Anastasia Vedrova
 Date                                          Printed Name                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:17-bk-12213-CB                     Doc 572 Filed 01/21/20 Entered 01/21/20 12:22:27                                      Desc
                                                   Main Document     Page 7 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) (continued):

    •   Franklin C Adams franklin.adams@bbklaw.com, arthur.johnston@bbklaw.com;lisa.spencer@bbklaw.com
    •   Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
    •   Adam N Barasch anb@severson.com, cas@severson.com;nye@severson.com
    •   Joseph Corrigan Bankruptcy2@ironmountain.com
    •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
    •   Christine R Etheridge christine.etheridge@ikonfin.com
    •   Nathan Fransen nfransen@fransenandmolinaro.com, deforest@fmattorney.com
    •   Thomas M Gaa tgaa@bbslaw.com
    •   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
    •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
    •   Michael I. Gottfried mgottfried@elkinskalt.com
    •   Mirco J Haag mhaag@buchalter.com, dcyrankowski@buchalter.com;docket@buchalter.com
    •   Mark S Horoupian mhoroupian@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
    •   Tae-Yoon Kim tae.kim@cellinoandbarnes.com
    •   Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
    •   Scott A Kron scott@kronandcard.com
    •   Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
    •   Mohammed Lala mohammed.lala@aissolution.com
    •   William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
    •   Randall P Mroczynski randym@cookseylaw.com
    •   David L. Neale dln@lnbyb.com
    •   Queenie K Ng queenie.k.ng@usdoj.gov
    •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    •   Dipika Parmar dipika.parmar@aissolution.com
    •   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
    •   David M Samuels david.samuels@lewisbrisbois.com, robin.nash-dankwa@lewisbrisbois.com
    •   Shawn Shaffie shaffie@parkermillsllp.com, rodriguez@parkermillsllp.com
    •   Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
    •   Valerie Smith claims@recoverycorp.com
    •   Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    •   Eugenia L Steele , EUGLYNN@ME.COM
    •   Cathy Ta cta@sulmeyerlaw.com, dperez@sulmeyerlaw.com;cblaire@sulmeyerlaw.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Michael D Vanlochem janguiano@vandc.net
    •   Joseph M Welch jwelch@buchalter.com, dcyrankowski@buchalter.com;docket@buchalter.com
    •   S Christopher Yoo cyoo@alvaradosmith.com, sstclair@alvaradosmith.com
    •   Roye Zur rzur@lgbfirm.com, srichmond@lgbfirm.com;vrichmond@lgbfirm.com;avedrova@lgbfirm.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
